DETAILED ACTION

This Office action is a reply to the amendment filed on 2/18/2022. Claims 1-7 and 21-36 are pending. Claims 8-20 have been cancelled. Claims 23-32 have been withdrawn. New claims 33-36 have been added. Therefore, claims 1-7, 21-22 and 33-36 are under consideration.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following must be shown or the feature(s) canceled from the claim(s).
three spacers, specifically “an annular spacer” (claim 1), “a first spacer” (claim 3) and “a second spacer” (claim 3). Note that applicant’s specification describes two spacers (308, 309), but not three spacers, as required by the claims. Note that as currently written, claim 3 requires three spacers: the annular spacer, the first spacer and the second spacer.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Objections
Claims 33-36 is objected to because of the following informalities:
Claim 33, “wherein the annular spacer comprise” is objected to because the limitation appears to contain a typographical error. Does applicant intend to recite, “wherein the annular spacer comprises”?
Claim 34, “wall of connector” is objected to because the limitation appears to contain a typographical error. Does applicant intend to recite, “wall of the connector”?
Claims 35 and 36, “wedge(s)” is objected to because the wording is unclear as to whether the claim requires one wedge or more than one wedge. The examiner recommends reciting, “at least one wedge” to clarify.
Claim 36, the claim appears to be a duplicate of claim 35. Does applicant intend for claim 36 to depend from a claim other than claim 1?
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, “the second frustoconical portions” is indefinite because the limitation lacks antecedent basis. Note that the claims previously recite a second frustoconical portion (singular), but not second frustoconical portions (plural). Does applicant intend for the limitation to refer to the previously recited second frustoconical portion?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7, 21-22 and 33-36 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sorkin (US 6761002).
Claim 1, Sorkin provides a system for use with a post-tensioning tendon, the 
a connector anchor 58 including a bore therethrough (bore through 58; Fig. 2), the connector anchor adapted to mechanically couple to the post-tensioning tendon (58 is capable of mechanically coupling to a post-tensioning tendon, and thus Sorkin meets the limitation as claimed); and
a coupler 56, the coupler comprising:
a coupler body (body of 56; Fig. 2) including a bore therethrough (bore through body of 60; Fig. 1);
a connector 60 having a bore therethrough (bore through 60; Fig. 2) and an outer surface (outer surface of 60; Fig. 2), wherein the coupler body is seated within the connector (56 is seated within 60; Fig. 2);
an annular spacer 104; and
a coupler encapsulation 62 on the outer surface of the connector (Fig. 2), the coupler encapsulation including a first end and a second end (first and second ends of 62, respectively; Fig. 2), wherein the coupler encapsulation first end is adapted to mechanically couple to the post-tensioning tendon (the first end of 62 is capable of mechanically coupling to the post-tensioning tendon, and thus Sorkin meets the limitation as claimed).
Claim 2, Sorkin further provides wherein the connector anchor is mechanically coupled to the anchor encapsulation (62 overlaps and grips 58 and is sealed via O-ring seal 114; Fig. 2).

Claim 7, Sorkin further provides wherein the connector engages the connector anchor via mating threads (102; col. 8, lines 1-8; Fig. 2).
Claim 21, Sorkin further provides wherein the bore of the connector includes a first frustoconical section (defined by frustoconical section at 80; Fig. 2) and the bore of the coupler body includes a second frustoconical section (defined by frustoconical section at 72; Fig. 2).
Claim 22, Sorkin further provides wherein the first frustoconical section and the second frustoconical section are oriented oppositely (left and right, respectively Fig. 2).
Claim 33, Sorkin further provides wherein the annular spacer comprises an elastomer, elastomer foam, or crushable foam (elastomer; claim 13).
Claim 34, Sorkin further provides wherein the annular spacer engages an interior wall of the connector (Fig. 2).
Claim 35, Sorkin further provides wherein the annular spacer serves to retain wedge(s) within the coupler body before a tension member is inserted (note that the annular spacer is capable of retaining the wedge(s) within the coupler body before a tension member is inserted, and thus Sorkin meets the limitation of the claim; col. 8, lines 11-28; Fig. 2).  
Claim 36, Sorkin further provides wherein the annular spacer serves to retain wedge(s) within the coupler body before a tension member is inserted (note that the annular spacer is capable of retaining the wedge(s) within the coupler body before a .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorkin (US 6761002).
Claims 3 and 5, Sorkin further teaches wherein the coupler includes a first spacer (104; note that the first spacer was treated as the annular spacer of claim 1) retained in the connector (Fig. 2) and retaining the coupler body in the connector (Fig. 2), wherein the first spacer is selected from the group consisting of elastomers, elastomeric foams, and crushable foams (elastomer; claim 13). Sorkin does not teach a second spacer disposed between the coupler encapsulation and the second end of the connector. However, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a second spacer disposed between the coupler encapsulation and a second end of the connector, wherein the second spacer is selected from the group consisting of elastomers, elastomeric foams, and crushable foams, with the reasonable expectation of further taking up any slack that may be created by any space between the coupler encapsulation and the second end of the connector during In re Regis Paper Co. v. Bemis. See also In re Harza, 274 F2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorkin (US 6761002) in view of Schneider (US 20030205014).
Claim 6, Sorkin teaches all the limitations of claim 2 as above, but is silent as to a spacer sleeve between the first spacer and an interior wall of the connector. However, Schneider teaches a spacer sleeve 4 between a first spacer 3 and an interior wall of a connector (Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try incorporating a spacer sleeve between the first spacer and an interior wall of the connector, with the reasonable expectation of further optimizing the spacing and frictional relationship between the tendons and the interior wall of the connector.


Response to Arguments
Applicant's arguments filed 2/18/2022 have been fully considered but they are not persuasive.
Applicant has amended the claims. The rejections in this instant Office action have been modified to address the amended claims. Applicant’s arguments are respectfully drawn to the claims as amended.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635